DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This case claims priority to July 3 2020. This Application has published as US 20220000803 A1. No earlier priority is claimed for this application.
WO 2021003459 A11 (claiming a near identical invention) was filed on the same date as the pending application, July 3, 2020 with earliest priority date to July 3, 2019 US Pub 62 870560. Both this examined application and WO ‘459 recite the same inventors and same Applicant (Kemin Industries, Inc., Des Moines, Iowa). INVENTOR(s) CHUA Alfred Eng Kheng;  TAN Hai Meng; YERSIN Andrew
Status of Claims
Claims 1-16 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov 12 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from claim 10, where claim 15 depends from claim 14.  Claim 14 recites the limitation of “animal feed” in referring to the kg/metric ton of formaldehyde or organic acid. However, there is no antecedent basis for claims 14 and 15 to recite “animal feed” as a limitation in either claim 10 or claim 9 (from which claim 10 depends from). Neither claim 9 or 10 recites “animal feed” as claimed by claims 14 and 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “includes between about 6 kg of an emulsifier /metric ton of the animal feed.” The recitation of” between” requires a range to be recited, with an upper and lower limit. Claim 15 only recites a single limit of 6 kg/metric ton of feed. It is unknown if this is an upper limit or lower limit of a claimed range.  Therefore the claim is indefinite. 
For purposes of art rejections, claim 15 is being treated like claim 8, where it recites the composition includes at least 6 kg of an emulsifier/metric ton of the animal feed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub  20020009527 A1.
Claim 1 is directed to a composition for preventing and/or treating African Swine Fever (ASF) in swine comprising: at least one formaldehyde and; at least one organic acid.
The claimed composition is a combination of at one formaldehyde and at least one organic acid.  While claim 1’s preamble recites an intended use for preventing and/or treating ASF, regardless of this intended use limitation, prior art disclosing formaldehyde with an organic acid such as propionic acid and/or formic acid will anticipate/teach the composition of claim 1.
Regarding claims 1-3, US Pub 527 disclose a formaldehyde-treated animal feedstuff which is resistant to contamination by pathogenic bacteria is obtained by spraying an aqueous solution containing 10-50 wt. % formaldehyde on an animal feed, see abstract. 
Regarding claims 1-3, US Pub 527 teaches its aqueous formaldehyde solution contains additional ingredients conventionally used to preserve animal feed such as carboxylic acids or salts thereof including formic acid and propionic acid, see paragraph 39. See also claims 1-3  and 8-17 of US Pub 527 disclosing animal feed comprising formaldehyde with formic acid and/or propionic acid.
Regarding claim 4 and the limitation of an emulsifier, US Pub 527 discloses a solubilizer (i.e., an emulsifier) to solubilize use of a terpene as an ingredient, see paragraph 39. 
Regarding claims 5 and 6 and the limitation of a pharmaceutically acceptable carrier and animal feed, US Pub 527 discloses an aqueous formaldehyde solution that contain additional ingredients conventionally used to preserve animal feed, where water is the pharmaceutically acceptable carrier, see paragraph 39. See also paragraph 41 that recites “Spray application of the formaldehyde solution to the feedstuff .”
Claim 9 recites a method of preventing or treating African Swine Fever (ASF) in swine comprising: administering to swine a composition comprising a formaldehyde; and at least one organic acid. 
In terms of claim interpretation, as the claim does not recite the administration to a subject/swine in need (i.e. in need of treatment or prevention of African Swine Flu), prior art teaching the administration of the claimed formaldehyde and organic acid composition will anticipate the claimed method. The recitation of treating or preventing African Swine Flu in the preamble is a mere intended use, that without further limitation to limit to a swine subject in need, does not add patentable weight to the invention.
Further, in terms of the prevention aspect of claim 9, as any swine is in need of the prevention of ASF, prior art teaching administration of this combination to swine will anticipate the claimed method.
Regarding claims 9 (the method of administration above) and 10-13 (limitations of propionic acid, formic acid, animal feed and claim 13 where the swine genus, is limited to the species of pig), US Pub 527 discloses a method of feeding livestock a diet of its formaldehyde treated feedstuff (see claim 33); where said livestock are pigs (see claim 34); where said feed is noted to be corn, grain etc. (see claim 36); and further comprises organic acids including formic acid and propionic acid (see claim 40). 
Regarding claim 16 where the composition is administered to the swine with a pharmaceutically acceptable carrier, as noted by US Pub 527, the claimed combination is administered via mixing formaldehyde with water, which is further mixed with animal feed to pig subjects, see claims 33, 34, 36 and 40.  The use of water to admix the formaldehyde solution with animal feed, where said water and feed is reasonably interpreted as a pharmaceutically acceptable carrier. 
Regarding claim 18 and the limitation of a method of manufacturing the combination of formaldehyde and at least one organic acid, US Pub 527 discloses a method manufacturing said formaldehyde animal feed, see claim 18.  Regarding claim 18 and the manufacturing method, US Pub 527 discloses its animal feed can be formulated with an organic acid as per claim 16, such as formic acid and propionic acid, see paragraph 16.
Accordingly, the claimed invention is anticipated by the cited prior art.

Claim(s) 1-3, 4, 5, 6, 9-13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/081716 A1 (Kansas State University, KSU).
  As noted above, regardless of Claim 1’s preamble’s intended use limitation, prior art disclosing formaldehyde with an organic acid such as propionic acid and/or formic acid will anticipate/teach the composition of claim 1.
Regarding claims 1-3 and limitations of formaldehyde and propionic acid combination formulations, WO 716 discloses a liquid pharmaceutical composition, identified as SalCURB®, a premix of aqueous formaldehyde solution 37% (for maintenance of complete animal feeds or feed ingredients) and propionic acid (as a chemical preservative), see page 20, lines 4-7. 
Regarding claim 4 and the limitation of an emulsifier, WO 716 discloses its inventive composition further comprises ingredients such as monoglycerides and diglycerides, known in the pharmaceutical formulation arts to be used as emulsifiers, see page 21, lines 2-12. 
Regarding claims 5 and 6 and the limitation of a pharmaceutically acceptable carrier and animal feed, WO 716 discloses the liquid pharmaceutical composition, SalCURB®, a premix of aqueous formaldehyde solution 37% (for maintenance of complete animal feeds or feed ingredients) and propionic acid (as a chemical preservative), see page 20, lines 4-7. Regarding the limitation of animal feed, WO 716 discloses that swine feed ingredients known to be imported to the U.S. from China were selected for this study, including organic & conventional soybeans and soybean meal, and two ingredient carriers (rice hulls or corn cobs), see page 20 lines 27-30. WO 716 discloses that these feed ingredients were treated with the formaldehyde and propionic acid combination (identified as LA in WO 716) for use in its claimed experiments to treat swine, starting at page 21, see especially page 22, lines 11-26.  See also Table 17 noting a formaldehyde and propionic acid treated feed, identified as LA-treated ingredients. See also Table 19b noting the effects of LA treated feed on swine subjects.
Claim 9 recites a method of preventing or treating African Swine Fever (ASF) in swine comprising: administering to swine a composition comprising a formaldehyde; and at least one organic acid.
In terms of claim interpretation, as the claim does not recite the administration to a subject/swine in need (i.e. in need of treatment or prevention of African Swine Flu), prior art teaching the administration of the claimed formaldehyde and organic acid composition will anticipate the claimed method. The recitation of treating or preventing African Swine Flu in the preamble is a mere intended use, that without further limitation to limit to a swine subject in need, does not add patentable weight to the invention.
Further, in terms of the prevention aspect of claim 9, as any swine is in need of the prevention of ASF, prior art teaching administration of this combination to swine will anticipate the claimed method.
Regarding claims 9 (the method of administration above) and 10-13 (limitations of propionic acid, formic acid, animal feed and claim 13 where the swine genus, is limited to the species of pig), these claims are taught as follows.
With regard to the limitation of the formaldehyde/propionic acid combination, WO 716 discloses the liquid pharmaceutical composition, SalCURB®, a premix of aqueous formaldehyde solution 37% (for maintenance of complete animal feeds or feed ingredients) and propionic acid (as a chemical preservative), see page 20, lines 4-7. 	Regarding the limitation of animal feed and swine/pig as the subject administered the claimed combination of formaldehyde and propionic acid, WO 716 discloses that swine feed ingredients selected for this study, included organic & conventional soybeans and soybean meal, and two ingredient carriers (rice hulls or corn cobs), see page 20 lines 27-30. WO 716 discloses that these feed ingredients were treated with the formaldehyde and propionic acid combination (identified as LA in WO 716) for use in experiments to treat swine, starting at page 21, see especially page 22, lines 11-26.  See also Table 17 noting a formaldehyde and propionic acid treated feed, identified as LA-treated ingredients. See also Table 19b noting the effects of LA treated feed on swine subjects.
Regarding claim 16 where the composition is administered to the swine with a pharmaceutically acceptable carrier, as noted by WO 716 above, Swine subjects were administered a combination of liquid SalCURB® (formaldehyde and propionic acid) mixed with various feed see page 20, lines 4-7; see page 20 lines 27-30; see especially page 22, lines 11-26, Tables 17 and 19b as noted above.
Regarding claim 18 and the limitation of a method of manufacturing the combination of formaldehyde and at least one organic acid, WO 716 describes the combination of formaldehyde and propionic acid, which is the commercial product SalCURB® and accordingly teaches a method of combining formaldehyde and an organic acid such as propionic acid, see above.
Accordingly, the claimed invention is anticipated by the cited prior art.

Claim(s) 1-3, 5-6, 9-13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200221730 A1, published Jul 16, 2020, earliest priority to Jan 15, 2019. 
The applied reference has a common Applicant (Kemin Industries of Des Moines Iowa) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.   
As noted above, regardless of Claim 1’s preamble’s intended use limitation, prior art disclosing formaldehyde with an organic acid such as propionic acid and/or formic acid will anticipate/teach the composition of claim 1.
Regarding claims 1-3, 5-6, 9-13, 16 and 18, US Pub 730 discloses a method for controlling African Swine Fever Virus (ASFV) comprising combining a composition comprising an effective amount of aqueous formaldehyde and propionic acid with a food product and/or animal feed and/or a component of a food product and/or animal feed, see claim 1. US Pub 730 discloses a method of combining SalCURB® comprising formaldehyde and propionic acid, with animal feed/feed ingredients and administering said composition to treat ASFV, see  paragraph 3. As required by method claim 18, US Pub 730 discloses treatment of a pig subject, see abstract and multiple references therein, for example Table 5, page 7.
Accordingly, the claimed invention is anticipated by the cited prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 7, 9-13, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200221730 A1, published Jul 16, 2020, earliest priority to Jan 15, 2019. 
The applied reference has a common Applicant (Kemin Industries of Des Moines Iowa)  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The teachings of US 20200221730 A1 are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1-3, 5, 6, 9-13, 16 and 18  are also prima facie obvious. With regard to claims 7 and 14, the limitations kg/metric ton of feed are interpreted as below. 
Claim 7 is directed to The composition of claim 6, whereby the composition is added to animal feed and includes at least 40 kg of the formaldehyde/metric ton of the animal feed, and at least 10 kg of the at least one organic acid/metric ton of the animal feed. Claim 14 is directed to The method of claim 10, recites the same limitations of claim 7.
With regard to claims 7 and 14, the limitations kg/metric ton of feed are interpreted as follows.  At least 40 kg of formaldehyde/metric ton of feed would be at least 4% concentration w/w of formaldehyde in said feed. At least 10 kg of organic acid/metric ton of feed would be at least 1% concentration w/w of organic acid in said feed.
With regard to claims 7 and 14 and limitations of at least 4% w/w concentration of formaldehyde and 1% w/w concentration of organic acid, US Pub 730 discloses its composition comprising an effective amount of formaldehyde and propionic acid in amounts up to about 15% (see claim 8); and amounts of between about 0.03% to about 10% (see claim 16). 
The rationale to support a finding of obviousness are the prior art elements combined with a known method (where US Pub 730 teaches the claimed combination for the treatment of African Swine Flu Virus, where it would be obvious to adjust the teachings of its w/w concentrations of formaldehyde and propionic acid) to predictably arrive at the claimed invention.
Therefore, the claimed invention is prima facie obvious over the cited prior art.

Claims 1-3, 5-6, 8, 9-13, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200221730 A1, published Jul 16, 2020, earliest priority to Jan 15, 2019 in view of US Pub 20120148718A1. As noted above, the applied reference US 20200221730 A1 has a common Applicant (Kemin Industries of Des Moines Iowa)  with the instant application. 
The teachings of US 20200221730 A1 are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1-3, 5, 6, 9-13, 16 and 18  are also prima facie obvious. With regard to claims 8 and 15, the limitations kg/metric ton of feed are interpreted as below. 
Claim 8 is directed to The composition of claim 7 whereby the composition includes at least 6 kg of an emulsifier /metric ton of the animal feed.
Claim 15 is directed to The method of claim 14, whereby the composition further includes between about 6 kg of an emulsifier /metric ton of the animal feed.
As noted above, indefinite claim 15 is being treated like claim 8 in terms of the composition includes at least 6 kg of emulsifier/metric ton of the animal feed.  With regard to claims 8 and 15 , the limitations kg/metric ton of feed are interpreted as below. At least 6  kg of emulsifier /metric ton of feed would be at least 6% concentration w/w of emulsifier in said feed.
As noted above, US Pub 730 discloses a method for controlling African Swine Fever Virus (ASFV) of combining a composition comprising an effective amount of aqueous formaldehyde and propionic acid with a food product and/or animal feed and/or a component of a food product and/or animal feed, see claim 1. 
US Pub 730 discloses a method of combining SalCURB® comprising formaldehyde and propionic acid, with animal feed/feed ingredients and administering said composition to treat ASFV, see  paragraph 3.
US Pub 718 is directed to an animal feed pellet product comprising an organic acid, propionic acid (see claim 11) as claimed by Applicant, see claim 1. US Pub 718 discloses its stock composition can comprise up to 90% of the emulsifier ethoxylated castor oil, of a water stock mixture, applied to animal feed in an amount of up to 10% by weight of said feed, see claim 3. 
As claim 15 is interpreted as being a composition comprising at least 6% emulsifier per wt. of the feed, a composition that is 90% emulsifier, where said composition is said to be 10 wt.% of the total animal feed as per US Pub 718, meets the claim limitation of claims 8 and 15 requiring at 6% by weight emulsifier of the claimed animal feed.
US Pub 718 notes that the use of an emulsifier, such as the surfactant ethoxylated castor oil, not only improves the digestibility of hydrophobic substances in animal feeds but also to prevent mold and bacterial growth in feed, see paragraph 19  Accordingly because both US Pub 730 and US Pub 718 are both directed to animal feeds comprising organic acids such as propionic acids and US Pub 718 notes the advantages of improving a propionic acid feed via an emulsifier such as ethoxylated castor oil, one of ordinary skill in the art would have a rationale to combine the references to predictably arrive at the claimed invention. Therefore, the claimed invention is obvious over the cited prior art.

Claims 1-3, 5-6, 9-13, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200221730 A1, published Jul 16, 2020, earliest priority to Jan 15, 2019 in view of KEM SAN® brand Liquid Antimicrobial Product specifications dated 2019. As noted above, the applied reference has a common Applicant (Kemin Industries of Des Moines Iowa) with the instant application. 
The teachings of US 20200221730 A1 are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1-3, 5, 6, 9-13, 16 and 18  are also prima facie obvious. 
Claim 17 discloses the method of claim 10 whereby the composition is administered to the swine through the swine's water source. As noted above, US Pub 730 is directed to a composition comprising propionic acid intended to be administered to swine. As required by US Pub 730, KEM SAN® notes it is similarly a propionic formulation intended to be administered to livestock to reduce bacteria in livestock drinking water, see Description page 1. KEM SAN® discloses it is intended for use in drinking water for livestock, see page 1 Instructions for Use. One of ordinary skill in the art would have a rationale to note that propionic containing formulations as per US Pub 730 and KEM SAN® would improve a livestock’s water source (such as swine) as claimed by Applicant. Therefore, the claimed invention is prima facie obvious over the cited prior art.
Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM Y LEE/Examiner, Art Unit 1629           

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
    

    
        1 See the ISR and Written Opinion documents submitted on the Nov 12 2021 IDS by Applicant.